67 F.3d 312
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ealum Lee STEARMAN, Petitioner-Appellant,v.Tom R. KINDT;  Janet Reno, Respondents-Appellees.
No. 95-6074.
United States Court of Appeals, Tenth Circuit.
Sept. 22, 1995.

ORDER AND JUDGMENT1
Before TACHA, LOGAN and KELLY, Circuit Judges.2


1
Petitioner-appellant Ealum Lee Stearman, an inmate appearing pro se, appeals from the district court's dismissal of his petition for habeas corpus, 28 U.S.C. 2241.  Mr. Stearman claims that he was denied parole erroneously.  We affirm for substantially the reasons set forth by the district court.  1 R. doc. 18.  Our disposition of Mr. Stearman's appeal renders moot his petition for change of custody pending court's decision under Fed.  R.App. P. 23(b).


2
AFFIRMED.


3
The petition for change of custody is DENIED.  See also Stearman v. Kindt, unpub. order at 1 (10th Cir. filed Sept. 14, 1995) (denying Mr. Stearman's motion for release pending appeal).



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument